J-S47011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CROP PRODUCTION SERVICES, INC.          :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 5 STAR FARMS, LLC & VICKI MARTIN        :
                                         :
                    Appellant            :    No. 187 MDA 2019

              Appeal from the Order Entered January 4, 2019
  In the Court of Common Pleas of Franklin County Civil Division at No(s):
                               2018-02157


BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                       FILED SEPTEMBER 30, 2019

      Appellants, 5 Star Farms, LLC and Vicki Martin, appeal from the January

4, 2019 Order entered in the Franklin County Court of Common Pleas denying

their Petition to Open Default Judgment. After careful review, we affirm.

      The trial court set forth the relevant facts and procedural history as

follows:

      Appellant are engaged in the business of “custom farming” in
      Franklin County[,] Pennsylvania. Appellee[, Crop Production
      Services] is engaged in selling various farming products. In March
      2014, Appellee and Appellants entered into a contract whereby
      Appellees would provide financing to Appellant to purchase
      Appellee’s farming products.       After receiving their financed
      products, Appellants failed to pay Appellee as the contract
      required. Appellee commenced a civil action against Appellants
      on May 25, 2018. Appellee’s Complaint alleged breach of contract
      and unjust enrichment claims against Appellant 5 Star and
      violation of a personal guaranty against Appellant Martin. All of
      Appellee’s claims alleged that Appellants had failed to pay for the
      financed products and demanded judgment in the amount of
      $84,058.09.
J-S47011-19


      Appellant’s did not answer Appellee’s Complaint[,] nor did they
      file any other responsive pleadings. After nearly two months,
      Appellee filed a Praecipe for Default Judgment against Appellants
      on July 18, 2018. This [c]ourt entered default judgment in
      Appellees favor on the same day. Shortly thereafter, Appellees
      took the necessary action to collect their judgment from
      Appellants.

      [More than five months later, o]n December 28, 2018, Appellants
      filed a Motion for Stay of Execution, a Petition to Open Judgment
      and an Answer to Appellee’s Complaint. On January 2, 2019, after
      reviewing the Petition and Motion, this [c]ourt ordered Appellee to
      file an Answer thereto. On January 2, 2019, Appellee filed its
      Answers.

Trial Ct. Op., 3/11/19, at 2-3 (citations and footnote omitted).

      On January 4, 2019, the trial court denied Appellants’ Petition to Open

Judgment and Motion to Stay Execution.

      Appellants timely appealed. Both Appellants and the trial court complied

with Pa.R.A.P. 1925.

      Appellants raise the following issue on appeal:

      [] Did the [l]ower [c]ourt abuse its discretion by failing to exercise
      its equitable powers to prevent [Appellee] from perpetrating a
      fraud upon the [c]ourt?

Appellants’ Brief at 5.

      In their sole issue, Appellants challenge the trial court’s Order denying

their Petition to Open Judgment.

      We review an Order denying a Petition to Open Default Judgment for an

abuse of discretion. Cintas Corp. v. Lee’s Cleaning Servs., Inc., 700 A.2d

915, 919 (Pa. 1997). “Ordinarily if a petition to open a judgment is to be

successful, it must meet the following test: (1) the petition to open must be

promptly filed; (2) the failure to appear or file a timely answer must be

                                      -2-
J-S47011-19



excused; and (3) the party seeking to open the judgment must show a

meritorious defense.” Id.

       Appellants concede in their Brief that they did not timely file their

Petition to Open Default Judgment and that their 163-day delay in filing is “not

likely to be excused.” Appellants’ Brief at 11. Appellants argue, however,

that “extraordinary circumstances [] exist” that “should equitably excuse [the]

extensive delay[.]”1 Id. In sum, Appellant’s acknowledge that they failed to

satisfy the three prongs of the test set forth in Cintas Corp., but “seek[] an

equitable exception to the [three]-prong test, in the nature of nunc pro tunc

[relief].” Id. at 12.

       In support of this argument, Appellants cite to irrelevant authority

pertaining to procuring permission to file an appeal nunc pro tunc. Id. (citing

McKeown v. Bailey, 731 A.2d 628, 630 (Pa. Super. 1999), and Fischer v.

UPMC Northwest, 34 A.3d 115 (Pa. Super. 2011)). They have not, however,

cited any authority relevant to their claim that an equitable exception to the

three-prong test for opening a Default Judgment exists, in contravention of

Pa.R.A.P. 2119(a) (requiring that the argument section of an appellate brief

includes discussion and citation of pertinent authorities). Given Appellants’

failure to develop their argument with citation to relevant authority, we find
____________________________________________


1 The “extraordinary circumstances” referred to by Appellants consist of an
allegation that Appellant Martin’s signature on the contract between the
parties had been forged by an unknown person. While this alleged fact may
demonstrate a meritorious defense, we agree with the trial court that it is not
a “reasonable excuse for failing to file a responsive pleading to Appellee’s
Complaint.” Trial Ct. Op. at 7.

                                           -3-
J-S47011-19



this issue waived. See, e.g., In re Estate of Whitley, 50 A.3d 203, 209-10

(Pa. Super. 2012) (explaining that the failure to cite relevant legal authority

constitutes waiver of the claim on appeal).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2019




                                     -4-